NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 17 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

WONSUN SUH; HAEHWA SUH;                          No. 06-72984
SEUNGMI SUH, a.k.a. Judy Mi Suh;
SEUNGEUN SUH, a.k.a. Seung Fun Seo;              Agency Nos. A072-970-598
SEUNGCHAN SUH, a.k.a. Seung Chan                            A072-970-599
Seo; SEUNGYUN SUH, a.k.a. Seung Yun                         A072-970-600
Suh,                                                        A072-970-601
                                                            A072-970-602
             Petitioners,                                   A072-970-603

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 12, 2010**
                             San Francisco, California

Before: WALLACE, GRABER, and McKEOWN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wonsun Suh, Haehwa Suh, Seungmi Suh, Seungeun Suh, Seungchan Suh,

and Seungyun Suh (together, “the Suhs”), all natives and citizens of South Korea,

petition for review of the decision of the Board of Immigration Appeals (“BIA”)

ordering their removal. The Suhs number among several individuals identified by

the government as having allegedly received their lawful permanent resident

(“LPR”) status through the fraudulent scheme of Leland Sustaire, a former

Supervisory Adjudications Officer of the Immigration and Naturalization Service.

      We deny the petition for review. First, substantial evidence supports the

BIA’s finding of removability by clear and convincing evidence. See

Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 679 (9th Cir. 2005).

      Second, the BIA’s refusal to consider the Suhs’ green cards as “immigrant

visas” for the purpose of seeking a waiver of inadmissibility under 8 U.S.C. §

1184(k) does not violate equal protection. Rather, the government has proffered

“facially legitimate and bona fide reason[s]” for why Congress would treat LPRs,

like the Suhs, who have adjusted status within the United States, differently from

individuals holding immigrant visas and seeking admission from abroad. See

Taniguchi v. Schultz, 303 F.3d 950, 957 (9th Cir. 2002) (internal quotation marks

omitted).




                                          2
      Third, because the Suhs did not raise their equitable estoppel claim in their

opening brief, we deem it waived and decline to address it on the merits. See

Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir. 1998).

      PETITION FOR REVIEW DENIED.




                                          3